Citation Nr: 1501914	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee cartilage tear, status post-surgical repair, prior to August 8, 2014.  

2.  Entitlement to an increased rating in excess of 20 percent for right knee cartilage tear, status post-surgical repair, from August 8, 2014.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right knee disability, to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, continued a 10 percent disability rating for the Veteran's service-connected right knee cartilage tear, status post-surgical repair (hereinafter right knee disability).  In October 2008, the Veteran filed a notice of disagreement (NOD) with that decision.  In October 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO.  A transcript of that hearing has been associated with the claims file.  

In June 2014, the Board remanded the claim for higher rating for right knee disability for further development.  As discussed below, that development has been completed.  

In October 2014, the RO assigned a 20 percent rating based on limitation of extension of the Veteran's right knee, effective August 8, 2014.  However, because higher ratings are assignable before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized that portion of the appeal involving evaluation of the Veteran's right knee disability as encompassing the first two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 28 (1993).  

Also, as explained in further detail below, the record also raises a question as to whether the Veteran's right knee disability renders him unemployable.  The Board has therefore expanded the appeal (as reflected on the title page) to include the matter of entitlement to a TDIU due to the right knee disability, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The Board's decision on the claim for a higher rating for the right knee disability is set forth below.  The remaining claim for a TDIU due to right knee disability is addressed in the Remand following the Order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  For the period prior to August 8, 2014, the Veteran had normal range of motion; demonstrated no instability or subluxation; was not productive of locking, effusion or ankylosis; and was not shown to involve impairment of the tibia or fibula, genu recurvatum, or dislocation or removal of the semilunar cartilage.  

3.  Since August 8, 2014, the Veteran has described the giving way of, and instability in, his right knee; however, no instability or subluxation of the right knee was demonstrated on VA examination, nor has the right knee been productive of locking, effusion, or ankylosis; or been shown to involve impairment of the tibia or fibula, genu recurvatum, or dislocation or removal of the semilunar cartilage.  Range of motion has been limited to 130 degrees on flexion and to 15 degrees on extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee disability, prior to August 8, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20. 4.27 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).  

2.  The criteria for a rating in excess of 20 percent for right knee disability, from August 8, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5261 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The July 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2008 letter.  

Post-rating September 2009 and August 2014 letters provided the Veteran notice of what information and evidence was needed to substantiate the claim for an increased rating, to include the rating criteria for the Veteran's right knee disability, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman. After issuance of these letters, and opportunity for the Veteran to respond, the October 2009 statement of the case as well as the October 2014 rating decision and supplemental statement of the case reflect further adjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of these notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2014 hearing, as well as various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  

Here, during the April 2014 hearing, the undersigned noted the issue on appeal and solicited testimony regarding the Veteran's claim and evidence relevant thereto.  Although the undersigned did not explicitly suggest the submission of any specific evidence, as a result of the Veteran's testimony, the Board determined that further evidentiary development in the form of obtaining updated VA treatment records, allowing the Veteran the opportunity to identify and submit any outstanding treatment records, and obtaining an additional VA examination and opinion was necessary.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  

As noted, following the hearing, the Board sought further development of the claim in June 2014.  The Board instructed the RO to obtain any additional, identified evidence of pertinent medical treatment, to include updated VA treatment records from the San Antonio, Texas facility.  These records were added to the claims file.  Additionally, in August 2014, the RO sent a letter to the Veteran requesting information concerning his medical treatment, to which the Veteran did not respond.  No further action from the AOJ in this regard is required.  

Thereafter, the RO was directed to arrange for the Veteran to undergo a VA examination.  Notably, during the April 2014 hearing, the Veteran testified that his right knee condition had worsened and he experienced instability since his May 2008 VA examination.  The Board requested another examination to obtain further information as to the severity of the Veteran's service-connected right knee disability, and that examination was conducted in August 2014.  That examination report included, in particular, an interview with the Veteran, review of the record and full evaluation of the Veteran's right knee, to include appropriate testing and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

Under these circumstances, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008);  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.  

Here, as the AOJ has already awarded staged ratings for the right knee disability under consideration, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is required.  

As the bases for his claim for increase, the Veteran has contended that he suffers from instability and giving way that have caused him to fall.  

Historically, the Veteran's right knee disability was assigned a rating under DC 5257, the diagnostic code for "other" knee impairment such as recurrent subluxation or lateral instability.  In October 2014, the RO assigned a 20 percent rating using DC 5003-5261, the diagnostic code for degenerative arthritis and limitation of extension.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a.  The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

Normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

Also, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The relevant evidence in the record includes the Veteran's VA treatment records, as well as reports of VA examinations conducted in May 2008 and August 2014.    As  discussed below, for the period prior to August 8, 2014, the record establishes that the Veteran's right no more than slight overall disability, to include alleged instability.  For the period since August 8, 2014, the Veteran's right knee has been was limited to 15 degrees of extension, at worst.  These findings are indicative of levels impairment consistent with no more than the 10 percent rating add prior to August 8, 2014 and no more than a 20 percent rating since August 8, 2014.  

The May 2008 VA examiner noted the Veteran's reports of weakness, stiffness, swelling, giving way, lack of endurance and locking in his right knee.  He reported no heat, redness, fatigability or dislocation and that he reported that pain in the right knee was aggravated by walking, standing and climbing stairs.  He noted that he was unable to walk and stand for prolonged periods of time, was limited on kneeling and squatting, and had difficulty climbing up and down stairs.  

The examiner noted the Veteran's gait was antalgic, favoring the right leg.  The Veteran was noted to require a cane for ambulation due to knee instability and pain.  On examination, the examiner noted edema, weakness, tenderness, guarding of movement and grinding of the right knee.  There were no signs of effusion, redness, heat or subluxation.  The examiner also noted no locking pain, genu recurvatum, or crepitus.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees.  The examiner noted that the Veteran's right knee was additionally limited following repetitive use by pain, though it was limited by zero degrees.  The examiner noted that anterior and poster cruciate ligaments stability test as well as medial and lateral collateral ligaments stability test and medial and lateral meniscus test were all within normal limits.  An X-ray revealed degenerative arthritic changes.  The examiner noted the Veteran's right knee rendered his daily activity impaired.  

In a July 2008 statement, the Veteran reported wearing a brace on his right knee and using a wooden cane due to unsteadiness.  He reported that his right knee clicked when he walked.  He also noted that he had fallen due to his right knee giving out.  He had trouble bending the knee when sitting for more than twenty minutes.  He also reported swelling in the right knee.  In his October 2008 notice of disagreement, the Veteran noted that he felt he had instability in the right knee, despite the May 2008 VA examiner's findings.  In his November 2009 substantive appeal, the Veteran noted that his right knee should be rated at 20 percent because he was issued an external metal and plastic knee brace due to subluxation and instability.  

VA treatment records dated in December 2008 note that range of motion was within normal limits on a musculoskeletal examination and steady balance and gait.  The Veteran was noted to function independently with respect to walking.  He was noted to not be a fall risk with no history of falling.  In August 2009, the Veteran complained of right knee instability.  He noted that without a knee brace, his knee tended to give out.  Full range of motion in all joints was noted.  An examination revealed right knee joint laxity.  In October 2009, right knee medial/lateral instability was noted.  The Veteran was noted to use a hinged knee brace, which worked well.  

In June 2011, the Veteran reported soreness in the right knee after a fall while mowing his lawn.  The Veteran reported that his right knee was not painful to move.  In October 2013, the Veteran's knee pain was noted to persist with no edema.  

During the April 2014 hearing, the Veteran reported wearing a brace on his right knee and using a cane to keep balance while walking.  He reported his knee clicked and popped often.  He noted that he avoided using stairs.  He reported swelling and weakness in his right knee.  The Veteran testified to increased swelling with walking and lots of cracking in the knee in cold weather.  He also noted the knee was painful to touch.  He noted he was unable to straighten his leg completely due to swelling and was limited on bending his knee back as well.  The Veteran testified that he felt the May 2008 VA examination was inadequate because he was unable to understand and communicate with the examiner.  

The August 2014 VA examiner noted a diagnosis of right lateral meniscectomy and mild degenerative changes shown on an X-ray.  The examiner noted the Veteran's complaints of anterior knee pain with radiation down his calf to the bottom of his foot.  The Veteran reported that his right knee was worse than it was at the time of the May 2008 VA examination due to a 2011 fall caused by his right knee.  However, the examiner noted that treatment records from that time made no mention of the right knee as the etiology.  The Veteran reported limited motion and a feeling of instability.  The examiner noted no flare-ups except for the 2011 incident of giving way of the right knee reported by the Veteran.  The examiner stated that no instability was shown on examination and opined that the sensation of instability could be caused by sharp knee pain.  

Range of motion testing revealed flexion to 130 degrees with no objective evidence of painful motion and extension to 15 degrees with no objective evidence of painful motion.  No increased limitation of motion was noted with repetitive testing.  The examiner noted functional loss in the form of less movement than normal, swelling, disturbance of locomotion and interference with sitting.  The examiner noted no increased pain, weakness, fatigability or incoordination with repetitive testing.  The examiner noted that it is unlikely that these symptoms would significantly limit functional ability when used repetitively over a period of time.  

The examiner noted tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was normal.  Anterior instability, posterior instability, and medial-lateral instability testing was normal.  The examiner noted no evidence or history of recurrent patellar subluxation or dislocation nor any impairment of the tibia or fibula.  The examiner further noted straight leg raising with inferior pressure against the patella and quadriceps contraction causing no crepitus with no pain.  The Veteran was noted to use a cane regularly.  The examiner noted there was no lateral instability or subluxation of the right knee.  

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, for the period prior to August 8, 2014, the Veteran's right knee disability warranted no more than the 10 percent rating assigned.  In this regard, range of motion testing revealed some limitation but did not reflect flexion limited to 60 degrees or extension limited to 5 degrees, as required for a compensable rating.  Additionally, the 10 percent rating given for slight instability is reflected in the evidence of record; however, there is no indication that a higher rating in this regard is warranted.  While the Veteran has reported giving way and instability of his right knee, VA treatment records only made note of his complaints of such.  No objective testing revealed any instability; in fact, on the May 2008 VA examiner specifically noted normal stability testing and no subluxation.  Rather, the 10 percent rating was continued under DC 5257, for "other" disability, to include instability, based on the Veteran's subjective complaints, which he is competent to make.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the lack of objective clinical evidence in this regard preponderates against a finding that the Veteran's had more than mild overall impairment of the right knee, consistent with the 10 percent  rating assigned.

Furthermore, since August 8, 2014, the evidence of record indicates limitation of extension to 15 degrees, warranting a 20 percent rating.  However, despite the Veteran's complaints of knee instability, no instability has been demonstrated on examination.  The August 2014 VA examiner noted that the Veteran's reports of feeling as though his right knee were unstable were likely due to episodes of sharp knee pain and not actual instability, as a physical examination revealed that stability testing was within normal limits.  Additionally, subluxation was not found on objective examination.  

The Board acknowledges that, during the pendency of the appeal, the RO evaluated the Veteran's right knee disability under two different diagnostic codes.  Prior to August 8, 2014, the RO assigned a 10 percent rating under DC 5257, based on "other" impairment, to include instability, residual to his right knee cartilage tear.  As of August 8, 2014, the RO assigned the current 20 percent rating DC 5261, based on limitation of extension due to arthritic changes in the knee residual to his right knee cartilage tear.  The Board notes that the assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

As discussed above, the RO's change in diagnostic code is consistent with the facts in this case.  In this regard, the Veteran had mild complaints, to include instability in the right knee prior to August 8, 2014, yet had no compensable limitation of motion at that time.  Since August 8, 2014, there is evidence of compensable limitation of motion, more specifically extension, yet instability of the right has not been demonstrated.  As the August 2014 examiner opined, the sensation of instability is likely a product of the Veteran's sharp knee pain.  Notably, at no time pertinent to the appeal has the evidence demonstrated both instability and limitation of motion in the right knee.  As such, separate ratings for instability and limited motion are not warranted at any pertinent point.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 214, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) (authorizing separate ratings for arthritis resulting in limited or painful motion and instability).   

The Board has also considered whether any other potentially applicable diagnostic code for rating musculoskeletal knee disabilities 'provides a basis for any higher rating for the Veteran's right knee disability at any point pertinent to this appeal.  However, there has been no ankylosis of the right knee warranting evaluation under DC 5256; no dislocation, locking or effusion of the knee warranting evaluation under DC 5258; no removal of symptomatic semilunar cartilage warranting evaluation under DC 5259; no impairment of the tibia and fibula warranting a rating under DC 5262; and no genu recurvatum warranting evaluation to warrant a rating under DC 5263.  

Moreover, the Veteran's right knee disability is not shown to involve any other factor(s) that would warrant rating of the disability under any other provision(s) of VA'sthe rating schedule.  In this regard, the May 2008 VA examiner noted a scar on the right knee measuring 11 cm by 1 cm.  The examiner noted no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The August 2014 VA examiner noted a scar on the Veteran's right knee that was not painful or unstable and did not include a total area of greater than 39 square centimeters.  Based on the evidence of record of the Veteran's scar, the Board finds that a compensable rating for the scar is not warranted.  See 38 C.F.R. § 4.118, DC 7802.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected right knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the October 2009 SOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right knee disability at all pertinent points.  The rating schedule fully contemplates the described symptomatology, to include limitation of motion, pain, and instability, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's right knee disability is appropriately rated as a single disability.  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that, there is no basis for further staged rating for the Veteran's right knee disability, pursuant to Hart, and that each claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the right knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 10 percent for service-connected right knee disability, prior to August 8, 2014, is denied.  

A rating in excess of 20 percent for service-connected right knee disability, since August 8, 2014, is denied.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.  

As detailed in the Introduction, the record indicates that the Veteran's occupational functioning is limited by his right knee disability.  In this regard, the August 2014 VA examiner noted that the Veteran's right knee disability affected his ability to work due to limitations with prolonged standing, walking and climbing.  The May 2008 VA examiner noted that the Veteran's daily activity was impaired due to his right knee disability.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

Here, and in consideration of the Court's holding in Rice, the Veteran does not meet the percentage requirements for a schedular TDIU, as his right knee disability is rated at 10 percent disabling prior to August 8, 2014 and 20 percent thereafter.  However, the evidence of record suggests that the Veteran may be unemployable due to his right knee disability.  The Board, thus, finds that this case meets the criteria for consideration of an extra-schedular rating as there is evidence that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected right knee disability.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001); see also 38 C.F.R. § 4.16(b).  In Bowling, the Court held that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration.  

Therefore, the Board is remanding this claim for additional development, to include referral of the claim to the appropriate first line authority-VA's Chief Benefits Director or the Director of the VA Compensation Service-for a determination as to the Veteran's entitlement to an extra-schedular TDIU.  

Prior to referring the Veteran's TDIU claim for extra-schedular consideration, to ensure that all due process requirements are met, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the TDIU claim remaining on appeal that is not currently of record.  

Explain what is needed to support a claim for a TDIU due to service-connected disabilities, to include on an extra-schedular basis.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  Associate all records and responses received with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, submit to VA's Chief Benefits Director or the Director of VA's Compensation Service, the matter of the Veteran's entitlement to an extra-schedular TDIU.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


